 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK BRUCE,                                        No. 2:20-cv-0454 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In this case, all but one of the defendants and plaintiff appear to reside in

19   Riverside County, and plaintiff’s claims concern conditions at Ironwood State Prison which is

20   also in Riverside County. Riverside County lies within the jurisdiction of the United States

21   District Court for the Central District of California. In the interest of justice, and for convenience

22   of the parties, the court will transfer this action to the Central District. See 28 U.S.C. § 1406(a);

23   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

24   /////

25   /////

26   /////

27   /////

28   /////
                                                         1
 1            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 2   States District Court for the Central District of California.

 3   Dated: March 9, 2020
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/kly
     bruc0454.21a
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
